

Exhibit 10.2


Description of 2007 Short Term Incentive Plan


Establish a short term incentive plan with target cash payouts for the Chief
Executive Officer and other executive officers. The key performance measure for
the plan is net income. Under the plan, Chief Executive Officer and other
executive officers are eligible to earn incentive payouts in the form of cash,
dependent upon 2007’s reported net income. The plan establishes the annual
budgeted net income for 2007 as the target level of performance. Cash payouts
eligible upon achievement of the targeted earnings are 40% for the Chief
Executive Officer and 24% for other executive officers. Eligible payouts under
the plan would increase on a pro-rata basis for earnings in excess of the
budgeted net income or decrease on a pro-rata basis for earnings lower than the
budgeted net income, with a minimum earnings threshold to be achieved in order
for payments to be made. 

